Citation Nr: 1621278	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

 1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and social phobia, and if so, whether service-connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye condition (claimed as burning eyes), to include as a result of herbicide exposure, and if so, whether service-connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition (claimed as cystic acne), to include as a result of herbicide exposure, and if so, whether service-connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peeling lips, to include as a result of herbicide exposure, and if so, whether service-connection is warranted.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.  

6.  Entitlement to service connection for diverticulosis, to include as due to herbicide exposure.  

 7.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.  


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Board has recharacterized, and merged, the claims for service connection for PTSD and social phobia to include other acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The RO previously denied service connection for acquired psychiatric/nervous condition, including PTSD and social phobia, burning eyes, peeling lips, and cystic acne.  See January 1992, April 1994, and May 1999 rating decisions.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The claims for acquired psychiatric disorder (including PTSD and social phobia), eye condition, skin condition (claimed as cystic acne), and peeling lips, under a merits analysis, as well as the claims for GERD, diverticulosis, and ED, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1994 rating decision denied service connection for burning of eyes and peeling of lips; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  A May 1999 rating decision denied service connection for PTSD and cystic acne; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

3.  The evidence submitted since the April 1994 and May 1999 decisions relate to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for an eye condition, peeling lips, an acquired psychiatric disorder, including PTSD and social phobia, and a skin condition (claimed as cystic acne).




CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims for service connection for an eye condition, peeling lips, an acquired psychiatric disorder, including PTSD and social phobia, and a skin condition (claimed as cystic acne).  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for an eye condition, peeling lips, an acquired psychiatric disorder, including PTSD and social phobia, and a skin condition (claimed as cystic acne).  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for an eye condition, peeling lips, an acquired psychiatric disorder, including PTSD and social phobia, and a skin condition (claimed as cystic acne).  The claims for burning eyes and peeling lips were denied by the RO in April 1994.  The RO found that these conditions were not presumptively related to herbicide exposure.  The RO further found that the conditions were not shown during service or within any applicable presumptive period following service.  The claims for PTSD and cystic acne were denied in May 1999.  The RO found no confirmed diagnosis of PTSD.  The RO additionally found that the evidence did not establish that a stressful experience had occurred.  The claim for cystic acne was denied on the basis that cystic acne was not caused by service or manifested within one of discharge from service in December 1967.  

The Veteran did not appeal either the 1994 or 1999 decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decisions was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  These are the last final denials on any basis. 

Since April 1994 and May 1999 new evidence has been added to the claims file that is material to the Veteran's claims for an eye condition, peeling lips, acquired psychiatric disorder, including PTSD and social phobia, and a skin condition (claimed as cystic acne).  

With regard to the claim for PTSD, the RO only adjudicated whether the Veteran was entitled to service connection for PTSD.  As noted in the Introduction, under Clemmons, the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The record shows that the Veteran has been variously diagnosed with social phobia and adjustment disorder with depression and anxiety.  Therefore, VA must address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  

With regard to the claims for a skin condition (cystic acne), an eye condition, and peeling lips, the Veteran asserts the conditions are the result of herbicide exposure.  The RO found that burning eyes and peelings lips were not conditions presumptively related to herbicide exposure.  The RO additionally determined that cystic acne, while considered presumptively related by the RO, did not manifest to compensable degree with the year after military discharge.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service.  An eye condition (burning eyes) and peeling lips are not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e) and cystic acne does not appear to have manifested in the requisite period; however, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Since the last final decisions, the Veteran has been variously diagnosed with skin cancer, rosacea conjunctivitis, blepharoconjunctivitis, dry eye syndrome, and blisters on his lips.  Thus, there is potential relationship between herbicide exposure and the claimed conditions. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for an eye condition, peeling lips, acquired psychiatric disorder, including PTSD and social phobia, and skin condition (claimed as cystic acne).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claims for service connection for an eye condition, peeling lips, acquired psychiatric disorder, including PTSD and social phobia, and skin condition (claimed as cystic acne)  are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for an eye condition, peeling lips, acquired psychiatric disorder, including PTSD and social phobia, and skin condition (claimed as cystic acne), as well as the claims for GERD, erectile dysfunction, and diverticulosis.

The record compiled for appellate review is incomplete.  In the Veteran's substantive appeal, he asserted that he believed that VA did not have all the "records needed to prove what [he] was saying."  The last VA outpatient treatment records associated with the virtual record are dated in September 2012.  Such records are pertinent to the matters on appeal and any missing private or VA medical records must be obtained.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran has not been afforded a VA examination in connection with his claims for erectile dysfunction, GERD, skin condition, diverticulosis, an eye condition, and peeling lips.  The Veteran contends the conditions are the result of exposure to herbicides.  The Veteran's service personnel records affirmatively establish that he was exposed to herbicides on active service.  Whether there is a potential relationship between the claimed conditions and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  The Veteran additionally asserts that his GERD and diverticulosis are proximately due to, the result of, or aggravated by his acquired psychiatric disorder.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The Veteran asserts that his PTSD is the result of exposure to enemy missiles, rocket attacks, and gunfire while stationed in Vietnam.  He also claims that he feared for his safety while performing guard duty and driving in convoys from his base to the airport.  He described one incident whereby his truck broke down and they had to wait for repair while rocket and missiles were shot overhead.  

The Veteran's service personnel records confirm he performed duties as a combat engineer in Vietnam from May 1967 to July 1967.  No efforts were made to attempt verification of the claimed stressors.  This matter must be remanded for verification of these stressors, in particular, by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c).  

As indicated, the Veteran claims that he feared for his safety as a result of enemy missiles, rockets, and gunfire.  Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f)  was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In light of the missing treatment records and the necessary development to confirm the Veteran's asserted in-service stressors, he must be afforded a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any private and/or VA clinical records not on file pertaining to treatment of the claimed conditions, to include VA treatment records dated from September 2012 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  The RO should contact the Veteran and request that he itemize and provide specific information regarding the stressor events and he alleges occurred during his service.  He maintains the following: exposure to enemy missiles, rocket attacks, and gunfire while stationed in Vietnam.  He also claims that he feared for his safety while performing guard duty and driving in convoys from his base to the airport.  He described one incident whereby his truck broke down and they had to wait for repair while rocket and missiles were shot overhead.  He should be asked to identify specific dates (within a 60 day period), locations and units to which was assigned. 

3.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Thereafter, JSRRC should confirm the claimed stressors.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

4.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following: 

a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) related to fear of hostile military or terrorist activity while stationed in Vietnam OR related to any corroborated stressor during service?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis. 

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include adjustment disorder with depression and anxiety and social phobia, is/are causally related to the Veteran's active duty service?

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

5.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of the claimed eye condition, skin condition, peeling lips, erectile dysfunction, GERD, and diverticulosis.   All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

a) Eye Condition:  (i) Please state whether the Veteran currently has an eye condition manifested by burning, and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  
b) Skin Condition:  (i) Please state whether the Veteran currently has a skin condition, including cancer and/or cystic acne, and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  With regard to cystic acne, the examiner must also indicate whether chloracne or an acneform disease manifested within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  
c) GERD/diverticulosis:  (i) Please state whether the Veteran currently has GERD/diverticulosis and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability(ies) was/were incurred during his active military service or is/are otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure regardless of whether the condition(s) is/are a listed disease under 38 C.F.R. § 3.309(e).  (ii) The examiner must also state whether it is as likely as not (50 percent or greater probability) that the Veteran's disability(ies) is/are proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) an acquired psychiatric disorder.       
d) Erectile Dysfunction:  (i) Please state whether the Veteran currently has erectile dysfunction and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).        

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


